Case 3:21-cv-00721-MMH-JBT Document 7 Filed 07/21/21 Page 1 of 3 PageID 345




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

FLORIDA COASTAL SCHOOL OF
LAW,
                                                Case No.: 3:21-cv-00721-MMH-JBT
                        Plaintiff,
v.
MIGUEL CARDONA, in his official
capacity as Secretary of the United
States Department of Education, and
the UNITED STATES DEPARTMENT
OF EDUCATION,

                        Defendants.


     PLAINTIFF FLORIDA COASTAL SCHOOL OF LAW’S CERTIFICATE
       OF INTERESTED PERSONS AND CORPORATE DISCLOSURE
                          STATEMENT

        Plaintiff, FLORIDA COASTAL SCHOOL OF LAW, hereby discloses the

following information known to date regarding interested parties in this action:

        1.        The name of each person, attorney, association of persons, firm, law

firm, partnership, and corporation that has or may have an interest in the outcome

of this action — including subsidiaries, conglomerates, affiliates, parent

corporations, publicly-traded companies that own 10% or more of a party’s stock,

and all other identifiable legal entities related to any party in the case:

             a.   Florida Coastal School of Law, Inc.
             b.   InfiLaw Holding, LLC
             c.   InfiLaw Corporation
             d.   David A. Obuchowicz, Counsel for Plaintiff
             e.   Steven M. Gombos, Counsel for Plaintiff
             f.   Ashley Dodd, Counsel for Plaintiff
             g.   David Burns, Counsel for Plaintiff
Case 3:21-cv-00721-MMH-JBT Document 7 Filed 07/21/21 Page 2 of 3 PageID 346




      2.       The name of every other entity whose publicly-traded stock, equity, or

debt may be substantially affected by the outcome of the proceedings:

      None known to Plaintiff at this time.

      3.       The name of every other entity which is likely to be an active

participant in the proceedings, including the debtor and members of the creditors’

committee (or twenty largest unsecured creditors) in bankruptcy cases:

      None known to Plaintiff at this time.

      4.       The name of each victim (individual or corporate) of civil and criminal

conduct alleged to be wrongful, including every person who may be entitled to

restitution:

      None know to Plaintiff at this time.

      I hereby certify that, except as disclosed above, I am unaware of any actual

or potential conflict of interest involving the district judge and magistrate judge

assigned to this case, and will immediately notify the Court in writing on learning

of any such conflict.

      Respectfully Submitted this 21st day of July, 2021.




                                           2
Case 3:21-cv-00721-MMH-JBT Document 7 Filed 07/21/21 Page 3 of 3 PageID 347




                                       Respectfully submitted,

                                       /s/ David D. Burns
                                       David Burns (Fl. Bar No. 878081)
                                       Ashley A. Dodd (Fl. Bar No. 58517)
                                       FERRELLE BURNS
                                       241 Atlantic Boulevard, Suite 203
                                       Neptune Beach, Florida 32266
                                       Telephone: (904) 372-4177
                                       Facsimile: (904) 853-6984
                                       Email: dburns@ferrelleburns.com
                                       Email: adodd@ferrelleburns.com

                                        /s/ Steven M. Gombos
                                       Steven M. Gombos (pro hac vice pending)
                                       David A. Obuchowicz (pro hac vice
                                       pending)
                                       GOMBOS LEYTON, P.C.
                                       11350 Random Hills Road, Suite 400
                                       Fairfax, Virginia 22030
                                       Telephone: (703) 934-2660
                                       Facsimile: (703) 934-9840
                                       Email: sgombos@glpclaw.com
                                       Email: dobuchowicz@glpclaw.com

                                      Attorneys for Plaintiff

                              Certificate of Service

      I hereby certify that on this 21st day of July, 2021, the foregoing was filed

and served via Middle District of Florida Courts E-filing upon all counsel registered

to receive electronic notifications, and also to counsel for Defendants via email at

James.Bickford@usdoj.gov

                                          /s/ David D. Burns
                                           Attorney




                                         3
